Opinion by
Mr. Justice Sutton.
Satterlee and other parties, plaintiffs in error in this court, by way of writ of error, seek to have reviewed the action of the district court in affirming City Council of Aurora whereby a package store liquor license was issued to one Vernon L. Nichols.
They urge numerous grounds of error which can be summarized as: (1) alleged errors in procedural handling of the matter, (2) an abuse of discretion in issu*358ing the license, and (3) that certain newly-discovered evidence should now be presented to this court.
We have reviewed the record and briefs of the parties and find no merit to the contentions of the plaintiffs in error.
The judgment is affirmed.
Mr. Justice Frantz and Mr. Justice Doyle concur.